UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4725


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

RONNIE THOMAS, a/k/a Skinny Suge, a/k/a Tall Vialz, a/k/a
Rodney Thomas,

                Defendant - Appellant.



                            No. 10-4729


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

SHERMAN PRIDE, a/k/a Dark Black, a/k/a DB,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   William D. Quarles, Jr., District
Judge. (1:08-cr-00086-WDQ-7; 1:08-cr-00086-WDQ-11)


Argued:   May 18, 2012                    Decided:   July 20, 2012


Before KEENAN, WYNN, and FLOYD, Circuit Judges.
Affirmed by unpublished opinion. Judge Wynn wrote the opinion,
in which Judge Keenan and Judge Floyd concurred.


ARGUED: Arthur Samuel Cheslock, Baltimore, Maryland; Matthew W.
Greene,   GREENE  LAW   GROUP,  PLLC,  Fairfax,   Virginia,  for
Appellants. Michael Clayton Hanlon, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.    ON BRIEF: Rod J.
Rosenstein, United States Attorney, Christopher Mason, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                               2
WYNN, Circuit Judge:

     Defendants     Ronnie       Thomas    and    Sherman      Pride      appeal      their

jury trial convictions of violating the Racketeer Influenced and

Corrupt   Organizations          Act   (“RICO”),       18   U.S.C.    §   1962(d),       by

conspiring to participate in a racketeering enterprise (“RICO

Conspiracy”).1      Defendants challenge, among other things, the

sufficiency of the evidence for the jury’s finding that the RICO

Conspiracy included conspiracy to commit murder as an objective

and certain evidentiary determinations by the district court.

Finding no error, we affirm.



                                          I.

     Ronnie     Thomas     and    Sherman      Pride    were   indicted         for    RICO

Conspiracy for their participation in the Baltimore gang known

as the Tree Top Piru, a subset of the Bloods gang (“TTP”).                               At

trial,    the    Government’s          evidence    showed      that       TTP    was    an

organization engaged in drug trafficking, robbery, beatings, and

murder, and that Defendants were high-ranking TTP members.

     Steve      Willock,     a     government      witness      and       TTP    leader,

testified that TTP’s primary objectives included supporting drug

transactions inside prisons; collecting debts owed on those drug


     1
       Pride was also convicted of conspiracy to distribute 50
grams or more of crack cocaine.   This conviction, however, is
not the subject of this appeal.


                                           3
transactions; carrying out acts of violence against TTP rivals;

and    generally     expanding       TTP’s       influence.        As   TTP’s    leader,

Willock issued “open letters,” which the entire TTP membership

was encouraged to read.             The letters discussed TTP’s history and

structure, and identified the agenda and obligations of TTP’s

leaders and members.          In his open letters and testimony, Willock

identified    Thomas        (along    with        others)     as    controlling        West

Baltimore     and     Pride    as     controlling        the       eastern     shore    of

Maryland, which meant that the Defendants had the power to give

orders within their geographic area and decide whether to have a

person killed.        In one letter, Willock conveyed a conversation

between     himself     and    Thomas.            Thomas    had      asked     Willock’s

permission to conduct a revenge killing against someone who had

killed another TTP member.

       Van Sneed, a government witness and another one of TTP’s

high-ranking members, testified about Thomas’s participation in

TTP.      Sneed testified that Thomas had attended TTP meetings;

paid and collected dues, some of which was used to purchase guns

for the gang; and agreed to assist Sneed in selling heroin.

Sneed also testified about the so-called Stop Snitching videos.

Sneed     appeared     in     one    such        video   and       named     people    for

“snitching” to the police.              The Government presented clips of

the Stop Snitching 2 video (“Stop Snitching 2”), in which Thomas

stars as a rapper and references his TTP membership and illegal

                                             4
activities.     The Government played recordings of calls in which

Thomas made arrangements with other TTP members to assault and

rob a storeowner who was selling Stop Snitching 2 without his

permission.

      The Government also presented extensive evidence of other

TTP   members’          criminal     activities.                Taken    together,      the

Government’s       evidence        established           that     TTP    was     a    drug-

trafficking organization whose members used violence to acquire

and preserve drug-trafficking territory, and that Defendants had

participated in TTP’s affairs with knowledge of TTP’s criminal

purposes with the intent that those purposes be carried out.

      Following         eight    days     of       testimony,      a    jury    convicted

Defendants    of    RICO        Conspiracy,        and   Pride     of   the     additional

charge of narcotics conspiracy.                    The jury found that the RICO

Conspiracy included narcotics trafficking offenses, robbery, and

conspiracy    to    commit       murder.           The   district       court    sentenced

Thomas to 235 months of imprisonment, and Pride to 292 months of

imprisonment.      These appeals followed.



                                           II.

                                           A.

      Defendants         argue     that    the       Government’s         evidence      was

insufficient       to     sustain    the       jury’s     finding       that    the   RICO



                                               5
Conspiracy included conspiracy to commit murder as an enterprise

objective.      We disagree.



                                                1.

      This Court reviews the denial of a motion challenging the

sufficiency       of   the        evidence       de        novo.       United        States     v.

Penniegraft, 641 F.3d 566, 571 (4th Cir. 2011).                                 “In reviewing

the   sufficiency      of    the       evidence          following    a     conviction,         the

court is to construe the evidence in the light most favorable to

the   government,       assuming          its        credibility,         and    drawing        all

favorable       inferences        from    it,        and    will     sustain         the    jury’s

verdict   if     any   rational        trier        of     fact    could    have      found     the

essential      elements      of    the    crime          charged     beyond      a    reasonable

doubt.”     Id. at 571-72.               “If there is substantial evidence to

support the verdict, after viewing all of the evidence and the

inferences       therefrom        in     the     light        most    favorable            to   the

Government, then we must affirm.”                         United States v. Murphy, 35

F.3d 143, 148 (4th Cir. 1994).                      “[I]n the context of a criminal

action,    substantial        evidence          is       evidence     that      a     reasonable

finder    of    fact   could       accept       as       adequate     and       sufficient       to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en banc).



                                                6
      A defendant bringing a sufficiency challenge bears a “heavy

burden.”        United States v. Hoyte, 51 F.3d 1239, 1245 (4th Cir.

1995).         In evaluating the sufficiency of evidence, this Court

does not review the credibility of witnesses and assumes the

jury resolved all contradictions in the testimony in favor of

the Government.          United States v. Foster, 507 F.3d 233, 245 (4th

Cir. 2007).        “Reversal for insufficient evidence is reserved for

the   rare      case     ‘where   the   prosecution’s      failure    is   clear.’”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(quoting Burks v. United States, 437 U.S. 1, 17 (1978)).



                                          2.

      To       convict     the    Defendants   of     RICO      Conspiracy,2     the

Government was required to prove beyond a reasonable doubt that:

           •    a criminal enterprise existed;

           •    the enterprise      affected   interstate        or   foreign
                commerce;

           •    Defendants were     associated      with   or   employed    by
                the enterprise;


      2
       Under 18 U.S.C. § 1962(c), it is unlawful for “any person
employed by or associated with any enterprise engaged in, or the
activities of which affect, interstate or foreign commerce, to
conduct or participate, directly or indirectly, in the conduct
of such enterprise’s affairs through a pattern of racketeering
activity.” A person may also be charged, as Defendants were in
the present case, under 18 U.S.C. § 1962(d) for conspiring to
violate § 1962(c) (i.e., RICO Conspiracy).       See Salinas v.
United States, 522 U.S. 52, 65 (1997).


                                          7
          •   the   enterprise   engaged           in     a     pattern     of
              racketeering activity;3 and

          •   Defendants knowingly and willfully became members
              of   the  conspiracy   to   further the  unlawful
              purposes of the enterprise.

See   J.A.    2342,   2355-56,     2521.      Notably,        Defendants    do    not

challenge the sufficiency of the Government’s evidence regarding

TTP’s status as a criminal enterprise, TTP’s participation in

interstate or foreign commerce, Defendants’ association with or

employment by TTP, or Defendants’ knowing and willing membership

in TTP to further its unlawful purposes.                 Defendants also do not

challenge the sufficiency of the Government’s evidence as to the

jury’s finding that the RICO Conspiracy included robbery and

narcotics      trafficking    as    objectives.            Rather,     Defendants’

sufficiency     argument     is   limited    to    the    jury’s     finding     that

conspiracy to commit murder was a TTP objective.

      Our review of the record reveals substantial evidence that

the RICO Conspiracy included conspiracy to commit murder as an

enterprise      objective.        Willock    testified        that    TTP   members

advanced in TTP rank by “putting in work,” which he described as

meaning, among other things, committing violent acts such as

“killing somebody.”        J.A. 539.        Willock further testified that

Defendants     were   “leaders”    within    TTP    with      the   power   to   “put


      3
       A “pattern” requires proof of at least two predicate acts
of racketeering activity. See 18 U.S.C. § 1961(5).


                                       8
somebody       on    the       menu,”       which       he    described         as    meaning       that

Defendants could determine, among other things, when “somebody

needs to die.”             J.A. 498-99.                 Similarly, Sneed testified that

TTP   purchased        guns      to     do    “anything            that    needed     to    be     done,

whether    it       was    a    murder,       a   robbery,           whatever.”           J.A.     1359.

Sneed     also       corroborated            Willock’s            testimony        that     the     term

“putting in work” “mean[t] just about anything, from standing

out there selling [drugs] . . . to robbing, to killing, to

whatever.”           J.A. 1396.             Finally, Pride described TTP’s color

symbology       in     a       letter       entered          into    evidence:        “[The        color

burgundy] just means that we are anybody killers. . . . Any hood

that disrespects [us] will get it.”                                J.A. 1641.         As such, the

testimony       of    Willock         and    Sneed,          as    well    as   the       letter    from

Pride, evidenced the criminal objectives of TTP, which included

murder.

      Defendants attempt to rely on Richardson v. United States,

526     U.S.     813,      819     (1999),          for       the        proposition        that     the

Government       must      prove       specific          acts       of    murder     to    sustain      a

conviction for RICO Conspiracy with conspiracy to commit murder

as an enterprise objective.                       In Richardson, the Supreme Court

held that a violation of 21 U.S.C. § 848(a), the continuing

criminal enterprise statute, required a jury to find specific

criminal       violations        committed          by       the    defendant        as    part    of   a

“continuing series of violations.”                                526 U.S. at 815.            But the

                                                    9
statute at issue in Richardson, 21 U.S.C. § 848(a), is not at

issue here.        Instead, 18 U.S.C. § 1962(d) controls and Salinas

v. United States, 522 U.S. 52 (1997), is the case that directly

addresses the application of that statute.

     In Salinas, the Supreme Court explained that “[t]here is no

requirement of some overt act or specific act” to be proven for

a RICO Conspiracy conviction.                522 U.S. at 63.       Instead, a RICO

Conspiracy may “exist even if a conspirator does not agree to

commit   or   facilitate      each     and    every   part   of    the    substantive

offense.”     Id.      The “partners in the criminal plan must [only]

agree    to   pursue    the    same    criminal       objective”    regardless    of

whether that criminal objective is ever started or carried out.

Id.; see also United States v. Yannotti, 541 F.3d 112, 129 (2d

Cir. 2008) (“Indeed, to secure [the defendant’s] conviction for

RICO conspiracy, the government was not required to prove the

actual commission of a single predicate act by [the defendant]

or any other conspirator.”); United States v. Browne, 505 F.3d

1229,    1263-64    (11th     Cir.    2007)      (noting   that    RICO    Conspiracy

charges do not require proof of an overt act); United States v.

Corrado, 286 F.3d 934, 937 (6th Cir. 2002) (“Unlike the general

conspiracy statute, § 1962(d) requires no ‘overt or specific

act’ in carrying the RICO enterprise forward.”).

     Defendants        concede       that    “numerous     government      witnesses

testified that the TTP Bloods employed murder as either one of

                                            10
the    group’s     objectives        or     as    a    means        to     accomplish      an

objective.”       Appellants’ Br. at 55.               We agree and, accordingly,

conclude that the Government’s evidence was sufficient for a

reasonable     juror   to     find    that       TTP’s    racketeering            activities

included conspiracy to commit murder.4



                                            B.

       Defendants     next    argue       that   the     district         court    erred   in

allowing Detective Christopher Hodnicki to testify as an expert

in    the   history    of    the   gang      known       as   the    Bloods.          First,

Defendants challenge Hodnicki’s qualifications and methodology.

Second,     Defendants       allege       that    Hodnicki’s         testimony       was    a

conduit     for     testimonial       hearsay,         thereby           violating    their

Confrontation Clause rights.              We disagree.




       4
       Likewise, Defendants’ contention that the district court
abused its discretion in instructing the jury on murder and
conspiracy to commit murder as possible objectives of the RICO
Conspiracy is also without merit. For the reasons stated above
as to why the Government’s evidence was sufficient to sustain
the jury’s finding that the RICO Conspiracy included conspiracy
to commit murder as an objective, we also conclude that the
challenged   instructions  were   supported  by   an  evidentiary
foundation. See, e.g., United States v. Moye, 454 F.3d 390, 403
(4th Cir. 2006) (en banc) (Motz, J., concurring) (“A court may
only give a requested jury instruction if an evidentiary
foundation for the instruction exists.”). As such, the district
court did not err in denying Defendants’ motion to strike.


                                            11
                                             1.

      “We review for abuse of discretion the district court’s

decision      to     admit    expert       testimony       under     Federal     Rule    of

Evidence 702.”         United States v. Wilson, 484 F.3d 267, 273 (4th

Cir. 2007); see also Kumho Tire Co. v. Carmichael, 526 U.S. 137,

158    (1999)        (“Rule        702     grants      the      district   judge        the

discretionary authority, reviewable for its abuse, to determine

reliability in light of the particular facts and circumstances

of the particular case.”).                 “A court has abused its discretion

if its decision is guided by erroneous legal principles or rests

upon a clearly erroneous factual finding.”                           United States v.

Johnson,      617    F.3d    286,    292    (4th    Cir.     2010)   (quotation     marks

omitted).      Put another way, an abuse of discretion only occurs

when “the [district] court acted arbitrarily or irrationally in

admitting evidence.”           Penniegraft, 641 F.3d at 574.                   “We review

de    novo,     however,       an        evidentiary       ruling    implicating        the

Confrontation Clause.”              United States v. Summers, 666 F.3d 192,

197 (4th Cir. 2011).

      Rule     702    of     the    Federal    Rules       of   Evidence   allows       for

opinion testimony by an expert.                According to the Rule,

      If   scientific,   technical,   or  other   specialized
      knowledge will assist the trier of fact to understand
      the evidence or to determine a fact in issue, a
      witness qualified as an expert by knowledge, skill,
      experience,   training,   or  education,  may   testify
      thereto in the form of an opinion or otherwise, if (1)
      the testimony is based upon sufficient facts or data,

                                             12
        (2)   the  testimony is  the  product  of  reliable
        principles and methods, and (3) the witness has
        applied the principles and methods reliably to the
        facts of the case.

Fed. R. Evid. 702.         In Daubert v. Merrell Dow Pharm., Inc., 509

U.S.     579    (1993),     the     Supreme       Court,     in    addressing          the

admissibility of “scientific expert evidence,” held that Rule

702 imposes a “gatekeeping” obligation on the trial judge to

“ensure that any and all scientific testimony . . . is not only

relevant, but reliable.”            509 U.S. at 589; see also Anderson v.

Westinghouse Savannah River Co., 406 F.3d 248, 261 (4th Cir.

2005) (“When a party seeks to admit any expert testimony, the

district court’s obligation is gate-keeping.” (quotation marks

omitted)).       “[I]n     considering      the    admissibility      of     testimony

based on some ‘other specialized knowledge,’ Rule 702 generally

is   construed    liberally.”        United       States    v.    Hankey,    203      F.3d

1160,    1168    (9th     Cir.    2000)    (affirming       admission       of    expert

testifying on gang activities, colors and signs).



                                           2.

       Here,    Defendants        assert    that     Hodnicki’s       training         and

experience      were    insufficient       for     his     qualification         by    the

district court as an expert in gang history.                       Defendants point

to the fact that Hodnicki lacked specialized degrees and that




                                           13
his knowledge was largely based on his experience working with

gangs.

       Our review of the record, however, reveals that Hodnicki’s

testimony—which related to the history and organization of the

Bloods gang, how TTP related to the overall gang hierarchy, and

gang       symbology        and       colloquialisms—was            only       admitted          into

evidence       after        an        extensive        voir     dire       into        Hodnicki’s

qualifications as an expert.                         This examination revealed that

Hodnicki       had    been        a    police        officer       for    ten       years,       with

experience      for       three        years     as    a    detective          with     the      Gang

Enforcement          Team        of        the   Criminal          Intelligence             Section.

Additionally, upon joining the Gang Enforcement Team, Hodnicki

received specialized training and attended classes on gangs and

their operations.                As a member of the Gang Enforcement Team,

Hodnicki       conducted          field      interviews        with       gang      members       and

conducted      over       6,000        hours     of     surveillance           in     the     field,

observing gangs and gang activity.                         Hodnicki also taught classes

at     a   local     community             college     regarding         his     knowledge       and

experience as a gang investigator.

       Given    the       type        of     expert     testimony         proffered         by    the

Government in this case, we conclude that the district court’s

assessment      of    its     relevance          and   reliability         was      sufficiently

diligent.          “The      Daubert         factors       (peer    review,         publication,

potential error rate, etc.) simply are not applicable to this

                                                 14
kind    of   testimony       [from    a     gang    expert],       whose    reliability

depends heavily on the knowledge and experience of the expert,

rather than the methodology or theory behind it.”                           Hankey, 203

F.3d at 1168; see also Kumho Tire, 526 U.S. at 150 (“In [some]

cases, the relevant reliability concerns may focus upon personal

knowledge    or     experience.”).           Here,    the     extent   of       Hodnicki’s

knowledge and experience was sufficiently probed, and therefore

the district court did not abuse its discretion.



                                            3.

       Defendants also allege that Hodnicki’s testimony, which was

based, among other things, upon interviews with gang members,

contained         testimonial        hearsay        in      violation       of         their

Confrontation       Clause    rights       under    the    Sixth    Amendment.          See

Crawford     v.    Washington,       541    U.S.     36     (2004).        We    recently

rejected this same argument.               See United States v. Palacios, 677

F.3d 234, 242-43 (4th Cir. 2012).                    As we stated in Palacios,

while   testimonial      hearsay      raises       special     concerns     because       it

implicates a defendant’s constitutional rights, “it in no way

prevents     expert     witnesses          from    offering      their      independent

judgments    merely     because      those        judgments    were    in       some   part

informed by their exposure to otherwise inadmissible evidence.”

Id. at 243 (quotation marks omitted).                     Here, as in Palacios, we



                                            15
conclude that Hodnicki’s testimony did not violate Defendants’

Confrontation Clause rights.



                                           C.

     Finally, Thomas contends that the district court erred when

it denied his motion to suppress the Stop Snitching 2 video

pursuant    to    Rules    403     and    404(b)     of    the    Federal    Rules     of

Evidence.    We disagree.



                                           1.

     A district court’s determination of the admissibility of

evidence is reviewed for an abuse of discretion.                          Penniegraft,

641 F.3d at 574.          Generally “any evidence which tends to make

the existence of a fact of consequence to an issue in the case

‘more probable or less probable’ than without the evidence is

relevant and therefore, as a general proposition, admissible.”

United   States    v.     Queen,    132     F.3d    991,    994    (4th    Cir.    1997)

(quoting    Fed.   R.     Evid.     401,    402).         However,    even       relevant

evidence    may     be     excluded         “if     its     probative        value     is

‘substantially      outweighed’”           by     the     possibility       of    unfair

prejudice, confusion, delay, or redundancy.                       Id. (quoting Fed.

R. Evid. 403).       Rule 403 requires that evidence be excluded if

it is “unfairly prejudicial, and, even then, only if the unfair

prejudice   substantially          outweighs       the    probative   value       of   the

                                           16
evidence.”       United States v. Byers, 649 F.3d 197, 210 (4th Cir.

2011) (quotation marks omitted) (emphasis in original).

       Against this backdrop, Rule 404(b) prohibits evidence of

“‘other crimes, wrongs, or acts'” solely to prove a defendant’s

bad character, but “[s]uch evidence . . . may ‘be admissible for

other purposes, such as proof of motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or

accident.’”       United States v. Basham, 561 F.3d 302, 326 (4th

Cir. 2009) (quoting Fed. R. Evid. 404(b)).                    “Rule 404(b) is a

rule of inclusion, admitting all evidence of other crimes or

acts     except     that     which      tends    to       prove   only     criminal

disposition.”       Byers, 649 F.3d at 206 (internal quotation marks

omitted).



                                         2.

       Here, Stop Snitching 2 was relevant to Thomas’s membership

in TTP, as well as to TTP’s activities and objectives.                           The

excerpts shown to the jury included a clip of Thomas rapping

about being a member of the Bloods and his drug dealing, as well

as a scene of Thomas handling a firearm.                  Willock wrote numerous

letters to TTP members regarding Stop Snitching 2’s production

and dissemination.          Willock also testified that TTP planned to

profit    from     the     video   by   trying       to   “get    Tree   Top    more

recognition       through    distribution       of    the    DVD.”       J.A.   532.

                                         17
Additionally,      a       wiretapped       conversation       between      Thomas   and

another TTP member discussed the production of Stop Snitching 2

and its anticipated earnings.                 As such, the excerpts of Stop

Snitching    2    were      directly      probative       of   the   charges      against

Thomas.

       Moreover, Thomas’s contention that the probative value of

Stop   Snitching       2    was    substantially       outweighed      by   its    unfair

prejudice    is    without         merit.         To   require   the     exclusion    of

evidence on a prejudice theory, Rule 403 requires more than a

mere showing of “general prejudice.”                      See Byers, 649 F.3d at

210.      Rather, evidence must be unfairly prejudicial, and the

probative value must be substantially outweighed by that unfair

prejudice.       Id.       Rule 403 requires this heavier showing because

all incriminating evidence is prejudicial.                     See United States v.

Siegel,    536    F.3d      306,    319   (4th     Cir.    2008).      Although      Stop

Snitching 2 did show Thomas talking about being a gang member,

discussing drugs, and handling a firearm, there is no unfair

prejudice in showing Thomas on a video discussing and doing the

very things with which he was charged and as to which other

substantial evidence had also been presented.                          Therefore, we

find no abuse of discretion in the district court’s denial of

Thomas’s motion to suppress.




                                             18
                         III.

For the foregoing reasons, we affirm.

                                        AFFIRMED




                          19